       Case: 4:20-cv-00794-JG Doc #: 286 Filed: 12/28/20 1 of 2. PageID #: 1976




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


CRAIG WILSON, et al.,                             )   CASE NO.: 4:20cv794
                                                  )
                                                  )
                       Petitioners,               )   JUDGE JAMES S. GWIN
                                                  )
                v.                                )
                                                  )
MARK WILLIAMS, Warden of Elkton                   )
Federal Correctional Institution, et al.,         )   RESPONDENTS’ STATUS REPORT
                                                  )
                                                  )
                       Respondents.               )



         Pursuant to the Court’s May 14, 2020 non-document Order, Respondents respectfully

submit the following status report, providing COVID-19 testing data for Federal Correctional

Institution Elkton (“Elkton”), this data includes the main facility and the Federal Satellite Low.

ABBOTT RAPID TESTS

         Abbott Tests for December 23-27, 2020 are as follows:


                                DAILY                       TOTAL (since May 14, 2020)
    TESTS
    PERFORMED                         2                                  18111
    POSITIVE                          0                                   79
    NEGATIVE                          2                                  1731




1
    One test was invalid on May 19, 2020
   Case: 4:20-cv-00794-JG Doc #: 286 Filed: 12/28/20 2 of 2. PageID #: 1977




MASS TESTING – QUEST DIAGNOSTICS


     The following data is for December 23-27, 2020:

     Swabs taken/sent to Quest: 2


                        RESULTS           TOTAL (since May 11,
                                                2020)
TESTS
PERFORMED                    2                         8022
POSITIVE                     0                          975
NEGATIVE                     2                         6173
INCONCLUSIVE                 0                          122


                                           Respectfully submitted,

                                           JUSTIN E. HERDMAN
                                           United States Attorney

                                      By: /s/ Sara E. DeCaro
                                          James R. Bennett II (OH #0071663)
                                          Sara E. DeCaro (OH #0072485)
                                          Assistant United States Attorneys
                                          United States Courthouse
                                          801 West Superior Ave., Suite 400
                                          Cleveland, Ohio 44113
                                          216-622-3988 - Bennett
                                          216-522-4982 - Fax
                                          James.Bennett4@usdoj.gov
                                          Sara.DeCaro@usdoj.gov

                                           Attorneys for Respondents




                                           2
